Examiner’s Amendment
An informal examiner’s amendment to the record appears below to correct obvious informalities in claim 15. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
	Claim 15, lines 4 and 6, the recitation of “referred to as” has been removed to provide a more proper description.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In regards to claim 1, the most relevant prior art reference is Tazaki et al. (JP 2013/232992, Reference of Record) as discussed in the office action mailed on 10/22/2021. However, Tazaki et al. does not teach: in regards to claim 1, wherein the plurality of partition-support layers includes a first partition-support layer and a second partition-support layer that are adjacent to each other, and a portion of the first partition-support layer and a portion of the second partition- support layer do not overlap each other when viewed from the second direction. Thus, the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-12, 14 and 15 have also been determined to be novel and non-obvious. 

In regards to claim 17, the most relevant prior art reference is Ochiai et al. (US2012/0319802, Reference of Record) as discussed in the office action mailed on 10/22/2021. However, Ochiai et al. does not teach in regards to amended claim 17, wherein an outer-periphery-frame support layer that covers a periphery of the main surface of the piezoelectric substrate, and wherein the partition-support layer is separate and spaced apart from the outer-periphery- frame support layer when the piezoelectric substrate is viewed in plan. Thus, the applicants claimed invention has been determined to be novel and non-obvious. 

	In regards to claim 18, the most relevant prior art reference is Tazaki et al. (JP 2013/232992, Reference of Record) as discussed in the office action mailed on 10/22/2021. However, Tazaki et al. does not teach in regards to amended claim 18, wherein an outer-periphery-frame support layer that covers a periphery of the main surface of the piezoelectric substrate and a columnar electrode that defines a portion of a wiring path connected to the wiring pattern and that extends through each of the outer-periphery-frame support layer and the cover laver; wherein a side surface portion of the columnar electrode is exposed to a hollow space provided above the interdigital transducer electrode when the piezoelectric substrate is viewed in plan. Thus, the applicants claimed invention has been determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843